DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Response to Amendment
The Amendment filed 10/17/2022 has been entered.  Claims 1-3 and 5-6 remain pending in the application.  Claim 4 has been canceled.   

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusumada et al. (WO 2016104188 A1), previously cited, as machine translated.  
Regarding claim 1, Fusumada teaches a heat bonding sheet and a heat bonding sheet with a dicing tape (which reads upon “a sheet for heat bonding comprising”, as recited in the instant claim; page 1).  Fusumada teaches that the semiconductor wafer can be fixed during dicing (which reads upon “in semiconductor manufacturing”, as recited in the instant claim; page 2).  Fusumada teaches that “the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet” (page 3).  Fusumada teaches that “the metal fine particles include sinterable metal particles” (which reads upon “a pre-sintering layer”, as recited in the instant claim; page 3).  Fusumada teaches that “the dicing tape 11 is configured by laminating the pressure-sensitive adhesive layer 2 on the base material 1, and the heat bonding sheet 3 is provided on the pressure-sensitive adhesive layer 2” (which reads upon “an adhesive layer, wherein the pre-sintering layer and the adhesive layer are directly in contact with each other”, as recited in the instant claim; page 3).  Fusumada teaches that “the pressure-sensitive adhesive used for forming the pressure-sensitive adhesive layer 2 is not particularly limited, and for example, a general pressure-sensitive adhesive such as an acrylic pressure-sensitive adhesive or a rubber-based pressure-sensitive adhesive can be used” (which reads upon “an adhesive layer containing at least an organic binder”, as recited in the instant claim; page 5).  Fusumada teaches that “in the pressure-sensitive adhesive layer 2 of the heat bonding sheet with dicing tape 10 shown in FIG. 1, the portion 2b formed of the uncured radiation-curing pressure-sensitive adhesive adheres to the heat bonding sheet 3, and dicing is performed” (which reads upon “an adhesive layer”, as recited in the instant claim; page 5; pressure-sensitive adhesive layer 2 contains an uncured radiation-curing pressure-sensitive adhesive).  Fusumada teaches that “as the radiation curable pressure sensitive adhesive, for example, an addition type radiation curable pressure sensitive adhesive in which a radiation curable monomer component or an oligomer component is blended with a general pressure sensitive pressure sensitive adhesive such as an acrylic pressure sensitive adhesive or a rubber pressure sensitive adhesive” (page 6; the radiation curable pressure sensitive adhesive contains an oligomer component).  Fusumada teaches that “examples of the radiation curable oligomer component include urethane, polyether, polyester, polycarbonate, and polybutadiene oligomers, and those having a molecular weight in the range of about 100 to 30000 are suitable” (which reads upon “an adhesive layer containing at least an organic binder; and the organic binder contained in the adhesive layer contains polycarbonate”, as recited in the instant claim; page 6; pressure-sensitive adhesive layer 2 contains an uncured radiation-curing pressure-sensitive adhesive, which contains an oligomer component, which contains polycarbonate; polycarbonate reads on organic and thermally decomposable).  Fusumada teaches that “the heat bonding sheets 3 and 3 ′ contain a thermally decomposable binder” (which reads upon “a thermally decomposable binder”, as recited in the instant claim; page 4).  Fusumada teaches that “examples of the thermally decomposable binder include acrylic resin and polycarbonate resin” (which reads upon “the pre-sintering layer contains an organic binder; the organic binder contained in the pre-sintering layer contains a thermally decomposable binder; the thermally decomposable binder contained in the pre-sintering layer comprises at least one of polycarbonate, acrylic resin, ethyl cellulose, or polyvinyl alcohol”, as recited in the instant claim; page 4).  
Regarding claim 2, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet (page 3).  
Regarding claim 5, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the sheet for heat bonding according to any one of claims 1 to 4, wherein the sheet at 23 ° C has a thickness of 5 to 100 µm (claim 5).  
Regarding claim 6, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that “the dicing tape 11 is configured by laminating the pressure-sensitive adhesive layer 2 on the base material 1, and the heat bonding sheet 3 is provided on the pressure-sensitive adhesive layer 2” (page 3).  

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fusumada et al. (WO 2016104188 A1), as applied to claim 1 above.  
Regarding claim 3, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet (page 3).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 30-70 % overlaps the range disclosed by the prior art.  

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.  Applicant argues that Sugo suggests using acrylic polymer as the binder for pressure-sensitive adhesive layer 2, and does not teach or suggest using a polycarbonate as the adhesive used for forming the pressure-sensitive adhesive layer 2 (remarks, page 5).  This is not found convincing because Fusumada teaches that pressure-sensitive adhesive layer 2 contains an uncured radiation-curing pressure-sensitive adhesive, which contains an oligomer component, which contains polycarbonate as stated above.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733